Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10-11, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,658,615 to Lamb et al.
Claim 1, Lamb discloses a patient support device comprising a patient support top 14 for providing support to a patient’s body, an end support 12 configured to support the patient support top for selective rotation about a rotation axis, and a rotation lockout assembly 104 operable between a locked state to block against free rotation of the patient support top about the rotation axis and unlocked state to permit free rotation of the patient support top about the rotation axis, the rotation lockout assembly including a rotation disk defined by a bore (116) that rotationally compresses between locked and unlocked positions corresponding respectively with the locked and unlocked states of the rotation lockout assembly, and a lever arm 114a pinned eccentrically to the bore for traversing an arced path upon rotation of the rotation bore between locked and unlocked positions (fig. 5,14)(col. 8 lines 13-35).
bore to provide leverage in rotationally compressing the bore between the locked and unlocked positions.
Claim 7, Lamb discloses the patient support device wherein the end support includes a primary shaft 30 for supporting rotation of the patient support top and a rotation control assembly for controlled rotation of the primary shaft, the rotation control assembly including a rotation plate 110 selectively fixed against rotation relative to the primary shaft by arrangement of the rotation disk in the locked position.
Claim 10, Lamb discloses the patient support device wherein the rotation control assembly includes an actuator 119 configured to provide controlled rotation to the rotation plate for transmission to the primary shaft when selectively fixed for rotation with the rotation plate.
Claim 11, Lamb discloses an end support 12 of a patient support device comprising a primary shaft 30 extending along the rotation axis, a rotation control assembly including a rotation plate 110 and an actuator 119 adapted to provide controlled rotation to the rotation plate, and a rotation lockout assembly 104 operable between a locked state to block against free rotation of the primary shaft about the rotation axis and unlocked state to permit free rotation of the primary shaft about the rotation axis, the rotation lockout assembly including a rotation disk defined by a bore 116 that rotationally compresses between locked and unlocked positions corresponding respectively to the locked and unlocked states of the rotation lockout assembly, and a lever arm 114a pinned eccentrically to the bore and at another end to the end support 
Claim 15, Lamb discloses the end support wherein the rotation lockout assembly includes a crank handle 119 configured for operation by a user’s hand that extends from the bore to provide leverage in rotationally compressing the bore between the locked and unlocked positions.
Claim 17, Lamb discloses the end support wherein the rotation plate is selectively fixed for rotation with the primary shaft by operation of a locking collar 112 between locked and unlocked positions corresponding respectively with the locked and unlocked positions of the bore.
Claim 20, Lamb discloses the patient support device wherein the actuator of the rotation control assembly is capable of providing controlled rotation to the rotation plate for transmission of controlled rotation to the primary shaft when selectively fixed for rotation with the rotation plate (col. 8 lines 13-35).

Allowable Subject Matter	
Claims 2-4, 6, 8-9, 12-14, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.  Claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  Therefore, the words of a claim are generally given their ordinary and customary meaning.  The Examiner reads the bore (116) on the Applicant’s broad limitation of a rotation disc that rotationally compresses between locked and unlocked positions corresponding respectively with the locked and unlocked states of the rotation lockout assembly, and the lever arm 114a being pinned eccentrically to the bore for traversing an arced path upon rotation of the bore between locked and unlocked positions (fig. 5,14)(col. 8 lines 13-35).  It appears that the Applicant relies on broad structural language that fails to clearly distinguish the present invention over the prior art of record and does not preclude the Examiner from interpreting the claims as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673